Owen, J.
The trial court held that as the money was borrowed by Mrs. Guziekiewicz for the purpose of paying her indebtedness to the First National Bank, and as it was *261used for that purpose, the plaintiff in this action was subro-gated to the rights which the bank had against Mrs. Guziek-iewicz. The respondent here does not seek to sustain the judgment upon any such theory, and in such respect he acts advisedly. The plaintiff is not seeking to be subrogated to any rights which the bank might have had against Mrs. Guziekiewicz. He is seeking to foreclose a mortgage executed by Mrs. Guziekiewicz to himself, and the question of subrogation is not in the case. Respondent seeks to sustain the judgment in this court because Mrs. Guziekiewicz .conveyed no title to her son, it being argued that there was no delivery of the deed. Whether there was a delivery of the deed was not an issue at the trial, and the court made no finding with respect thereto, excep't perhaps inferentially. It rather plainly appears that the findings of the court went on the assumption that there was a delivery of the deed. However that' may be, the only evidence in the case bearing upon the subject affirms the delivery of the deed. The appellant testified as follows:
“Q. Who did you buy it (the property) from? A. The property was bought from my mother.
“Q. And the deed was given to you? A. The deed was given to me.
“Q. What did you do with the deed after you got it? Did you record it? A. The deed was recorded before I got it. _
“Q. What is that? A. The deed was recorded before I got it. The deed was recorded by my uncle, who had bought the property for me.”
In' view o'f this condition of the record, we must, hold that there- was a delivery of the deed.
The trial court seemed to be of the opinion that, because the-deed was given for the purpose of defrauding creditors, it conveyed no title to the son. It is settled by the decisions of this court that, even though such conveyance be void as to creditors, it is valid and binding between the immediate *262parties. Clemens v. Clemens, 28 Wis. 637; Behnke v. Kroening, 174 Wis. 224, 182 N. W. 837. As between the mother and the son the deed was effectual to vest in the son all of the title which the mother had in and to the premises.
It is further contended on the part of the respondent that a delivery of the deed cannot be presumed, because, by the terms of the deed, the son agreed and assumed to pay a certain mortgage, and that, as this imposed an obligation upon the son, his acceptance of the deed cannot be presumed to be beneficial to the son. We do not find it necessary to consider this question, because of our conclusion that the delivery of the deed was expressly established. The son had attained his majority some time before the trial of the case and had not repudiated the transaction.
To sustain the judgment it is further contended that- the appellant is estopped from claiming title to the property. This claim is based upon the following' evidence. W. J. Jandl testified:
“Q. Did you have any talk with Joe? A. Once, when I was in the store, you know; the back room was open, and I talked to Joe.
“Q. Was that before you made the loan? A. Yes, sir.
“Q. What talk did you have with Joe? A. I asked him if he knows what his mother was doing, going to mortgage that property.
“Q. What did he say? A. He says: T don’t care; it is her property.’ ”
He further testified that he relied upon this statement in making the loan, but that he did not ask the appellant to sign any mortgage. He further testified that he had been in the real-estate business for twenty years; that he had had a great many similar transactions and had made a great m^ny loans. In order to constitute an equitable estoppel the conduct must have been such as to induce another in rely*263ing upon it to change his position to'his damage. Charles 0. Jandl knew all about the state of this title. He knew that the mother had conveyed it to the son. He knew that she had conveyed it for thá purpose of putting it beyond the reach of her creditors. He knew ¡that, as between the mother and the son, all the title which the mother had was vested in her son. He knew that the mother could not mortgage the property. He knew that the interest of the son could not be mortgaged except pursuant to an order of the county court. Because he knew this, he consulted the county j'udge, according to his own testimony. To say that a man of his knowledge and experience was induced to make this loan by reason of the conversation above detailed, taxes credulity. Even though the son said “it is her property,” Jandl had no right to rely thereon, because he knew it was not her property. He knew that Joseph Guziekiewicz could not execute the mortgage on the property, or convey the property, except pursuant to an order of the county court, and he had no -right to assume that the expression attributed to Joseph Guziekiewi.cs vested him with greater security than a formal mortgage executed by Joseph. We discover no theory upon which this judgment can be sustained.
By the Court. — Judgment reversed, and cause remanded with instructions to dismiss the action as to the appellant and to grant the relief prayed for in his counterclaim.